      Case 1:20-cv-00447-LJV-JJM Document 29 Filed 03/31/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 GERALD MAIRA,

                Plaintiff,

           v.                                            20-CV-447-LJV-JJM
                                                         DECISION & ORDER
 STI-CO INDUSTRIES INC.,

                Defendant.



       On November 20, 2019, the plaintiff, Gerald Maira, commenced this action in

New York State Supreme Court, Erie County, under the Americans with Disabilities Act

of 1990 (“ADA”) and the New York State Human Rights Law (“NYSHRL”). See Docket

Item 1. The defendant removed the action to this Court on April 15, 2020. Id.

       On May 26, 2020, this Court referred this case to United States Magistrate Judge

Jeremiah J. McCarthy for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Docket Item 8. On August 21, 2020, the defendant moved to dismiss, 1 Docket Item 18;

on November 30, 2020, the plaintiff responded, Docket Item 25; and on December 7,

2020, the defendant replied, Docket Item 26. On February 24, 2021, Judge McCarthy

issued a Report and Recommendation (“R&R”) finding that the defendant's motion

should be “granted as to the plaintiff’s ADA claims[] and that the [C]ourt [should] decline



       1The defendant first moved to dismiss on May 22, 2020. Docket Item 7. In
response, the plaintiff filed a cross-motion to amend his complaint. Docket Item 13.
The parties subsequently stipulated that the defendant would withdraw its motion to
dismiss and the plaintiff would file an amended complaint to which the defendant would
respond. Docket Item 16. The current motion to dismiss, Docket Item 18, addresses
the amended complaint, Docket Item 17.
      Case 1:20-cv-00447-LJV-JJM Document 29 Filed 03/31/21 Page 2 of 3




to exercise supplemental jurisdiction of the plaintiff’s NYSHRL claims.” Docket Item 28

at 1. The parties did not object to the R&R, and the time to do so now has expired. See

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the

recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

       Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge McCarthy's very detailed, careful, and thorough R&R as well as the

parties’ submissions to him. Based on that review and the absence of any objections,

the Court accepts and adopts Judge McCarthy's recommendation (1) to grant the

defendant's motion to dismiss the ADA claims and (2) to decline to exercise

supplemental jurisdiction over the NYSHRL claims.

       For the reasons stated above and in the R&R, the defendant's motion to dismiss,

Docket Item 18, is GRANTED as to the ADA claims; those claims are DISMISSED

without leave to amend; and the matter is REMANDED to New York State Supreme




                                            2
      Case 1:20-cv-00447-LJV-JJM Document 29 Filed 03/31/21 Page 3 of 3




Court, Erie County. The Clerk of the Court shall close the file.



         SO ORDERED.

Dated:        March 31, 2021
              Buffalo, New York




                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                            3
